Citation Nr: 0632962	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  99-16 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Service connection for a positive tuberculosis tine test.

2.	Service connection for a disability manifested by chest 
pain and shortness of breath.  

3.	Entitlement to a higher initial evaluation for gout of the 
right foot, currently rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1970 to April 1972, 
and from February 1976 to April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
1999 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The Board twice remanded this matter for further development, 
in July 2002 and June 2003.  


FINDINGS OF FACT

1.	The record indicates that the veteran does not have a 
current tubercular disorder.  

2.	The record indicates that the veteran experiences chest 
pain and shortness of breath.    

3.	The veteran's service-connected gout of the right foot is 
productive of occasional subjective complaints of pain, but 
the objective evidence shows no signs of acute gout.


CONCLUSIONS OF LAW

1.	A tubercular disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).  

2.	A disability manifested by chest pain and shortness of 
breath was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  

3.	The criteria for a rating in excess of 20 percent for 
service-connected gout have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.14, 
4.7, 4.71a, Diagnostic Codes 5002, 5017 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a tubercular 
disorder, and for chest and breathing disorders, and an 
increased rating for a gout disorder.  In the interest of 
clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the merits of the issues, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in July 2003 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In the July 2003 letter, the 
RO informed the veteran of the evidence needed to 
substantiate his increased rating and service connection 
claims, and requested from the veteran relevant evidence, or 
information regarding evidence pertaining to the appeal which 
the RO should obtain for the veteran (the Board also finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claims).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  In the July 2003 letter, the RO advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claims.  And 
in the March 2006 letter, the RO provided the veteran with 
information regarding effective dates for the award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes a deficiency with VCAA notification, however.  
The RO provided notification to the veteran after the initial 
adjudication of his claims in the January 1999 rating 
decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  Nevertheless, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  VA readjudicated the veteran's claims - in 
the April 2006 Supplemental Statement of the Case - following 
the proper VCAA notification.  This readjudication complies 
with the remedial actions outlined in Mayfield.  See 
Mayfield, 444 F.3d 1328.              

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  The Board finds that the VCAA's 
requirement to assist the veteran has also been met here.  VA 
obtained VA and service medical records relevant to this 
appeal.  And VA provided the veteran with compensation 
examinations for his claims.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Service Connection

In April 1994, the veteran claimed service connection for a 
positive tuberculosis tine test, and for chest pain and 
shortness of breath.  The RO denied these claims in a January 
1999 rating decision, which the veteran timely appealed.  The 
veteran maintains that a pulmonary disorder he experienced 
during active duty relates to the disorders underlying his 
two service connection claim.  For the reasons set forth 
below, the Board disagrees with his claims with regard to the 
positive tine test, but agrees with his service connection 
claim for a disability manifested by chest pain and shortness 
of breath.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

      Positive Tuberculosis Tine Test

The medical evidence shows that the veteran had a positive 
tuberculosis tine test while on active duty.  In September 
1983, the veteran had a positive PPD test.  For treatment 
purposes, he was administered INH prophylaxis for 
approximately one year.  A September 1983 service medical 
record indicates that there was no evidence of active 
tuberculosis.  But, in the report noting the positive PPD 
test, it is noted that a chest x-ray in September 1983 
indicated old granulomas disease.  Moreover, a chest x-ray in 
September 1985 indicated small calcified granulomas in the 
right parabilar region, and associated interstitial pulmonary 
scarring.  Based on this evidence, the Board finds the 
preponderance of the evidence in favor of the veteran's 
contention that he incurred a positive tuberculosis tine test 
while in service.  As such, the second element of Pond is 
established for this claim.  Pond, 12 Vet. App. at 346.  

But this claim must be denied because the first and third 
elements of Pond are not established here.  

As to the first element, there is no evidence that the 
veteran has any current disorder that is tubercular in 
nature.  Rather, the medical evidence has indicated the 
absence of such a disorder since the date of his claim in 
April 1994.  A November 1994 chest x-ray found no significant 
abnormality.  A November 1994 VA compensation examination 
found the veteran's lung fields clear to percussion and 
auscultation, found the veteran without rales during forced 
deep inspiration and expiration, and found no active 
malignant process.  This examiner suspected the veteran with 
bronchial asthma or other bronchospastic disorder, and 
ordered further pulmonary testing.  The subsequent January 
1995 pulmonary function test found the veteran with normal 
lungs.  VA treatment records dated from 1994 do not indicate 
treatment or diagnoses of lung disorders.  In fact, September 
and October 1997 VA treatment records indicate findings of 
clear lungs.  Likewise, an August 2005 VA compensation 
examination found the veteran with lungs clear to 
auscultation, with no prolonged expiratory phase, no 
wheezing, and no crackles.  An x-ray that month found no 
pulmonary opacification, pleural effusion, or pulmonary 
edema.  And a pulmonary function test that month found normal 
spirometry, lung volumes, and DLCO.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Given 
the lack of evidence of a current disability here, the first 
element of Pond is not established for this claim.  Pond, 12 
Vet. App. at 346.  
   
And the third element of Pond is not established here either.  
There is no medical evidence in the record of a nexus between 
the veteran's claimed current disorder and the positive tine 
test in service.  The Board notes that the August 2005 VA 
examiner, after noting the veteran's MET level of at least 7, 
stated that "[g]iven the fact that he was treated in service 
mostly likely is related."  It is not exactly clear from 
this report, or from the record in its entirety, what this 
statement means.  But, because the sine qua non of this 
service connection claim - a current tubercular disorder - is 
missing here, the Board need not speculate whether the 
examiner attributed the veteran's MET level to service.  As 
such, the third element of Pond is not established by the 
record either.  Pond, 12 Vet. App. at 346.
	
In its analysis, the Board noted the veteran's contentions, 
in his written statements and in the hearing transcripts of 
record.  The Board also reviewed the lay statements submitted 
by the veteran's spouse and friend.  But the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As lay people, the veteran and his spouse and friend 
are not competent to offer opinions on medical causation.  
For such guidance, the Board must look instead to medical 
evidence of record.  And it is this evidence that 
preponderates against the veteran's claim for service 
connection for a positive tuberculosis tine test.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

	Chest Pain and Shortness of Breath

By contrast, the Board finds that the evidence of record does 
not preponderate against the veteran's claim that he has a 
service-connected disability manifested by chest pain and 
shortness of breath.  See Alemany, supra.

The first element of Pond is established here.  Although some 
medical evidence of record indicates that the veteran's 
chest, heart, and lungs are normal and without disability, 
the August 2005 VA examiner noted the veteran's MET level of 
7.  As such, the first element of Pond is established here.  
Pond, 12 Vet. App. at 346.

Likewise, the second element of Pond is established.  Service 
medical records show consistent complaints of chest pain and 
shortness of breath, show a positive PPD test, show old 
granulomas disease in September 1983 chest x-rays, show small 
calcified granulomas in the right parabilar region, and show 
associated interstitial pulmonary scarring in September 1985 
x-rays.  Moreover, the veteran noted chest pain and breathing 
difficulty on his March 1994 retirement report of medical 
history, and the veteran had a March 1994 abnormal 
electrocardiogram.  As such, the second element of Pond is 
satisfied here.  Pond, 12 Vet. App. at 346.

As to the third element of Pond, the Board finds nexus 
evidence in support of the veteran's claim.  Specifically, 
the August 2005 VA examiner noted the veteran's MET level of 
7, and connected it to service.  As his finding is 
unchallenged by other evidence in the record, the third 
element of Pond is established by the record as well.  Pond, 
12 Vet. App. at 346.  

As all three Pond elements are established, the Board finds 
service connection for a disability manifested by chest pain 
and shortness of breath an appropriate finding here.  

III.  The Merits of the Claim for an Increased Rating

The veteran claimed service connection for gout in April 
1994.  In a January 1999 rating decision, the RO granted 
service connection for a history of gout in the right foot, 
effective the date of the April 1994 claim.  The RO initially 
evaluated the disorder as 0 percent disabling, but later, in 
a May 2000 Supplemental Statement of the Case, increased the 
evaluation to 20 percent disabling, effective the date of the 
April 1994 claim.  The veteran continues to claim that a 
higher rating is warranted here.  For the reasons, set forth 
below, the Board disagrees with his claim.    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

Gout disorders are rated under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5017.  Under this Diagnostic Code, 
gout is rated pursuant to the criteria for evaluating 
rheumatoid arthritis under Diagnostic Code 5002.  Diagnostic 
Code 5002 provides a 20 percent evaluation where there are 
one or two exacerbations a year in a well-established 
diagnosis.  A 40 percent evaluation is warranted for symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  A 60 percent evaluation applies where the evidence 
demonstrates symptomatology less than the criteria for 100 
percent, but with weight loss and anemia productive of severe 
impairment of health or severely incapacitating exacerbations 
occurring 4 or more times a year, or a lesser number over 
prolonged periods.  And a 100 percent evaluation is warranted 
for constitutional manifestations associated with active 
joint involvement, totally incapacitating.  38 C.F.R. § 
4.71a, Diagnostic Code 5002.

The Board notes that Diagnostic Code 5002 further provides 
that chronic residuals, such as limitation of motion or 
ankylosis, are to be rated under the appropriate diagnostic 
codes for the specific joints involved.  

To warrant an increased evaluation here, the medical evidence 
must show chronic residuals affecting the foot (Diagnostic 
Codes 5276-5284), chronic residuals affecting the ankle 
(Diagnostic Codes 5270-5274), or the criteria listed in 
Diagnostic Code 5002 for a 40 percent disability evaluation - 
i.e., symptom combinations productive of definite impairment 
of health, objectively supported by examination findings, or 
incapacitating exacerbations occurring three or more times a 
year.  The Board notes that the Regulations do not contain 
diagnostic codes specifically addressing limitation of motion 
or ankylosis of individual toes.  

The medical evidence of record consists of two VA 
compensation examination reports and VA treatment records.  
Based on this evidence, the Board finds a rating in excess of 
20 percent unwarranted at any time since the veteran's 
original claim in April 1994.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (in cases where the original rating assigned 
is appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim).    

The veteran first underwent VA compensation examination for 
his gout in November 1994.  The examiner noted that the 
veteran complained of pain in his right foot and right big 
toe.  On examination, the examiner noted slight enlargement 
of the metacarpal phalangeal joint, but no redness, heat or 
tenderness on palpation.  The examiner found the veteran's 
foot and right great toe with full range of motion.  He found 
the veteran able to heel and toe walk normally.  He noted 
intact reflexes and sensation in the lower extremities.  He 
noted that the veteran could squat and stand normally.  And 
he noted normal x-rays.  Based on this evidence, and evidence 
showing in-service complaints and treatment for gout, the 
examiner diagnosed the veteran with a history of gout.  

The veteran next underwent VA compensation examination in 
August 2005.  The examiner noted that the veteran stated that 
he does not experience gout flare ups when taking his 
medication.  At the time of the examination, the veteran 
denied any pain in his toes.  The examiner noted that the 
veteran did not use a cane or other assistive devices, and 
noted that the veteran had normal gait.  On examination, the 
examiner found no inflammation of the toe joints, and found 
full range of motion.  He also found no abnormalities with 
his ankles, and found full range of motion there as well.  In 
response to the remand instructions, asking whether the 
criteria for 100, 60, or 40 percent evaluations applied in 
this matter, the examiner stated that the veteran's case did 
not fit any of the criteria listed.  He stated that the 
veteran's gout only causes the veteran minimal problems as 
long as he takes his prescription medication.  The Board 
notes that VA treatment records in the record do not dispute 
the findings of the examiners.  

Based on this medical evidence, the Board finds an evaluation 
in excess of 20 percent unwarranted.  

With regard to the higher evaluations under DC 5002, the 
August 2005 VA examiner clearly stated that the criteria 
applying to higher evaluations are not found in this matter.  
In short, there is no medical evidence in the record to 
dispute his opinion that the veteran's symptoms are not 
productive of definite impairment of health, and are not 
productive of incapacitating exacerbations occurring three or 
more times a year.

With regard to chronic residuals under diagnostic codes for 
the foot and ankle, an increased rating cannot be justified 
here either.  The only rating in excess of 20 percent 
authorized for ankle disorders is for ankylosis, which is not 
found in this record.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5270.  And the only ratings in excess of 20 percent 
authorized for foot disorders are for acquired flatfoot, 
acquired claw foot, severe nonunion or malunion of tarsal or 
metatarsal bones, and severe foot injuries.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5278, 5283-5284.  These 
disorders are not found in the record either.  As such, a 
rating beyond 20 percent would not be warranted for chronic 
residuals associated with the service-connected right foot 
gout.  
   
The Board also finds unwarranted any additional increase here 
based on an extraschedular basis or on 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Though the veteran has expressed pain on motion, the Rating 
Schedule already accounts for his mild limitations.  
Moreover, there is no medical evidence of record that the 
veteran's right toe gout disorder causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitates any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).







	(CONTINUED ON NEXT PAGE)

ORDER

1.	Service connection for a positive tuberculosis tine test 
is denied.  

2.	Service connection for a disability manifested by chest 
pain and shortness of breath is granted.    

3.	An increased rating for gout is denied.



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


